DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikawa et al. (US 2021/0195049 A1).

With respect to Claim 1, Ikawa’049 shows an image forming apparatus (Figure 2 MFP 10) comprising: 
a displayer that displays a display screen corresponding to a mode (Paragraphs [0093], [0114] shows a home screen 1000 (home screen being the mode)); 
an obtainer that obtains content of a notification corresponding to the mode (Paragraph [0114]-[0115] home screen 1000 having a notification widget 1001 that notifies a user of information); and 
a controller that controls display of the content of the notification that is obtained together with display content of the mode, on the display screen (Paragraphs [0114]-[0120] and Figures 7 and 8 show function buttons/content of the home screen alongside the notifications widget 1001).  
With respect to Claim 2, Ikawa’049 shows the image forming apparatus according to claim 1, wherein the controller allocates an area for displaying the content of the notification in accordance with the mode and displays the content of the notification in the area (Paragraphs [0114]-[0120] and Figures 7 and 8 show function buttons/content of the home screen alongside the notifications widget 1001).  
With respect to Claim 4, Ikawa’049 shows the image forming apparatus according to claim 1, wherein the mode includes a mode of displaying a home screen (Paragraphs [0114]-[0120] and Figures 7 and 8 show function buttons/content of the home screen alongside the notifications widget 1001) and a mode of displaying a screen of an operation mode corresponding to a function selected from the home screen (Figure 14 shows a system setting mode screen showing pertinent functions to the system setting based on a user clicking settings button 1005 from the home screen).  
With respect to Claim 6, Ikawa’049 shows the image forming apparatus according to claim 1, wherein the controller authenticates a user and displays content of the notification related to the authenticated user, out of the content of the notification that is obtained (paragraph [0120] and [0130] based on the user logged in, the notification widget 1000 cases different notifications, when the notification widget 1001 of the home screen 1000 is pressed by the user via the input unit 111 and the determination unit 543 determines that the user who is currently logs in does not have authority as an administrator, the UI unit 541 causes the display unit 112 to display the notification screen 1300 as illustrated in FIG. 6. In addition, when the notification widget 1001 of the home screen 1000 is pressed by the user via the input unit 111, and when the determination unit 543 determines that the user who is currently logs in has authority as an administrator, determines that another screen having a priority higher than the notification screen 1300 is not currently displayed, and determines that the initial guidance is checked (confirmed) in the past, the UI unit 541 causes the display unit 112 to display the initial guidance screen 1300 as illustrated in FIG. 6).  
With respect to Claim 7, Ikawa’049 shows the image forming apparatus according to claim 6, wherein when controlling display of a screen for authenticating the user, the controller obtains all content of the notification and controls display of some or all of the content of the notification that is obtained (paragraph [0120] and [0130] based on the user logged in, the notification widget 1000 cases different notifications, when the notification widget 1001 of the home screen 1000 is pressed by the user via the input unit 111 and the determination unit 543 determines that the user who is currently logs in does not have authority as an administrator, the UI unit 541 causes the display unit 112 to display the notification screen 1300 as illustrated in FIG. 6. In addition, when the notification widget 1001 of the home screen 1000 is pressed by the user via the input unit 111, and when the determination unit 543 determines that the user who is currently logs in has authority as an administrator, determines that another screen having a priority higher than the notification screen 1300 is not currently displayed, and determines that the initial guidance is checked (confirmed) in the past, the UI unit 541 causes the display unit 112 to display the initial guidance screen 1300 as illustrated in FIG. 6).  
With respect to Claim 9, arguments analogous to those presented for claim 1, are applicable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ikawa et al. (US 2021/0195049 A1) in view of Kitayama (US 2020/0125307 A1).
With respect to Claim 3, Ikawa’049 shows the image forming apparatus according to claim 1, wherein the controller displays the content of the notification in place of some of the display content (Figure 14 shows that the notification widget 1001 in the home screen mode is displayed in place of manual button or settings from the available functions options ). 
Ikawa’049 fails to specifically show the controls the display of some of the display content on a basis of an operation of a user.
  Kitayama’307 controls the display of some of the display content on a basis of an operation of a user (Paragraph [0092] and Figures 13 and 14 showing a notification window based on an operation from the user on a notification still showing dome of the display content in the back).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Ikawa’049 to include the display of some of the display content on a basis of an operation of a user method taught by Kitayama’307. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to make a more user-friendly interface for the user by having multiple ways to display information.
With respect to Claim 8, Ikawa’049 does not specifically shows the image forming apparatus according to claim 1, wherein the controller displays the content of the notification on top of the display content. 
 Kitayama’307 shows the image forming apparatus according to claim 1, wherein the controller displays the content of the notification on top of the display content (Paragraph [0063] icons in the bottom of the home screen are notifications, in paragraph [0074] when the user touches the “Simple copy” icon 53 on the home screen illustrated in FIG. 7, the controller 10 displays a simple copy operating screen/mode on the display 15 (refer to FIG. 8) and display appropriate notifications, Paragraph [0092] and Figures 13 and 14 showing a notification window based on an operation from the user on a notification still showing some of the display content in the back). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Ikawa’049 to include displays the content of the notification on top of the display content method taught by Kitayama’307. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to make a more user-friendly interface for the user by having multiple ways to display information.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ikawa et al. (US 2021/0195049 A1) in view of Tose (US 2020/0028982 A1).

With respect to Claim 5, Ikawa’049 does not specifically show the image forming apparatus according to claim 4, wherein the controller displays at least some of the content of the notification displayed in the mode of displaying the home screen, in the mode of displaying the screen of the operation mode.
Tose’982 shows wherein the controller displays at least some of the content of the notification displayed in the mode of displaying the home screen, in the mode of displaying the screen of the operation mode (paragraph [0073] the display control section displays a list of user notification information that is at the time as a menu item in the shortcut menu with focus placed on the fact that the shortcut menu button 50 is always displayed at a predetermined position (the upper left portion of the screen) on all the screens, that is, not only the home screen but also other application screens see figures 3 and 4 element 50).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Ikawa’049 to include displays at least some of the content of the notification displayed in the mode of displaying the home screen, in the mode of displaying the screen of the operation mode  method taught by Tose’982. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to show notifications to the user no matter what screen the user is using to provide easy access to notifications to the user (paragraph [0073]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Noda (US 2012/0252536 A1) in paragraph [0054] and figure 11 shows changing how the notification area a of a screen can change based on a logged in user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRIANA CRUZ/Primary Examiner, Art Unit 2675